
	
		I
		112th CONGRESS
		1st Session
		H. R. 2363
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Price of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish performance-based quality measures, to
		  establish limitations on recovery in health care lawsuits based on compliance
		  with best practice guidelines, and to provide grants to States for
		  administrative health care tribunals.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care OverUse Reform Today Act
			 (HealthCOURT Act) of 2011.
		2.Limitation on
			 recovery in a health care lawsuit based on compliance with best practice
			 guidelines
			(a)Selection and
			 issuance of best practices guidelines
				(1)In
			 generalThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall provide for the selection and issuance of best
			 practice guidelines for treatment of medical conditions (each in this
			 subsection referred to as a guideline) in accordance with
			 paragraphs (2) and (3).
				(2)Development
			 processNot later than 90
			 days after the date of enactment of this Act, the Secretary shall enter into a
			 contract with a qualified physician consensus-building organization (such as
			 the Physician Consortium for Performance Improvement), in concert and agreement
			 with physician specialty organizations, to develop guidelines. The contract
			 shall require that the organization submit guidelines to the agency not later
			 than 18 months after the date of enactment of this Act.
				(3)Issuance
					(A)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall, after notice and opportunity for public comment,
			 make a rule that provides for the establishment of the guidelines submitted
			 under paragraph (2).
					(B)LimitationThe Secretary may not make a rule that
			 includes guidelines other than those submitted under paragraph (2).
					(C)DisseminationThe Secretary shall post such guidelines on
			 the public Internet web page of the Department of Health and Human
			 Services.
					(4)MaintenanceNot
			 later than 4 years after the date of enactment of this Act, and every 2 years
			 thereafter, the Secretary shall review the guidelines and shall, as necessary,
			 enter into contracts similar to the contract described in paragraph (2), and
			 issue guidelines in a manner similar to the issuance of guidelines under
			 paragraph (3).
				(b)Limitation on
			 damages
				(1)Limitation on
			 noneconomic damagesIn any
			 health care lawsuit, a court may not award noneconomic damages with respect to
			 treatment that is consistent with a guideline issued under subsection
			 (a).
				(2)Limitation on
			 punitive damagesIn any health care lawsuit, no punitive damages
			 may be awarded against a health care provider based on a claim that such
			 treatment caused the claimant harm if—
					(A)such treatment was
			 subject to quality review by a qualified physician consensus-building
			 organization and has been found to be safe, effective, and appropriate;
					(B)such treatment was approved in a guideline
			 that underwent full review by such organization, public comment, approval by
			 the Secretary, and dissemination as described in subparagraph (a); or
					(C)such medical
			 treatment is generally recognized among qualified experts (including medical
			 providers and relevant physician specialty organizations) as safe, effective,
			 and appropriate.
					(c)Use
				(1)Introduction as
			 evidenceGuidelines
			 established in a rule made under subsection (a) may not be introduced as
			 evidence of negligence or deviation in the standard of care in any health care
			 lawsuit unless they have previously been introduced by the defendant.
				(2)No presumption
			 of negligenceThere shall be no presumption of negligence if a
			 health care provider provides treatment in a manner inconsistent with such
			 guidelines.
				(d)ConstructionNothing in this section shall be construed
			 as preventing a State from—
				(1)replacing their
			 current medical malpractice rules with rules that rely, as a defense, upon a
			 health care provider’s compliance with a guideline issued under subsection (a);
			 or
				(2)applying additional guidelines or
			 safe-harbors that are in addition to, but not in lieu of, the guidelines issued
			 under subsection (a).
				3.State grants to
			 create administrative health care tribunalsPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
			
				399T.State grants
				to create administrative health care tribunals
					(a)In
				generalThe Secretary may award grants to States for the
				development, implementation, and evaluation of administrative health care
				tribunals that comply with this section, for the resolution of disputes
				concerning injuries allegedly caused by health care providers.
					(b)Conditions for
				demonstration grantsTo be eligible to receive a grant under this
				section, a State shall submit to the Secretary an application at such time, in
				such manner, and containing such information as may be required by the
				Secretary. A grant shall be awarded under this section on such terms and
				conditions as the Secretary determines appropriate.
					(c)Representation
				by counselA State that receives a grant under this section may
				not preclude any party to a dispute before an administrative health care
				tribunal operated under such grant from obtaining legal representation during
				any review by the expert panel under subsection (d), the administrative health
				care tribunal under subsection (e), or a State court under subsection
				(f).
					(d)Expert panel
				review and early offer guidelines
						(1)In
				generalPrior to the submission of any dispute concerning
				injuries allegedly caused by health care providers to an administrative health
				care tribunal under this section, such allegations shall first be reviewed by
				an expert panel.
						(2)Composition
							(A)In
				generalThe members of each
				expert panel under this subsection shall be appointed by the head of the State
				agency responsible for health. Each expert panel shall be composed of no fewer
				than 3 members and not more than 7 members. At least one-half of such members
				shall be medical experts (either physicians or health care
				professionals).
							(B)Licensure and
				expertiseEach physician or health care professional appointed to
				an expert panel under subparagraph (A) shall—
								(i)be
				appropriately credentialed or licensed in 1 or more States to deliver health
				care services; and
								(ii)typically treat
				the condition, make the diagnosis, or provide the type of treatment that is
				under review.
								(C)Independence
								(i)In
				generalSubject to clause (ii), each individual appointed to an
				expert panel under this paragraph shall—
									(I)not have a
				material familial, financial, or professional relationship with a party
				involved in the dispute reviewed by the panel; and
									(II)not otherwise
				have a conflict of interest with such a party.
									(ii)ExceptionNothing
				in clause (i) shall be construed to prohibit an individual who has staff
				privileges at an institution where the treatment involved in the dispute was
				provided from serving as a member of an expert panel merely on the basis of
				such affiliation, if the affiliation is disclosed to the parties and neither
				party objects.
								(D)Practicing
				health care professional in same field
								(i)In
				generalIn a dispute before an expert panel that involves
				treatment, or the provision of items or services—
									(I)by a physician,
				the medical experts on the expert panel shall be practicing physicians
				(allopathic or osteopathic) of the same or similar specialty as a physician who
				typically treats the condition, makes the diagnosis, or provides the type of
				treatment under review; or
									(II)by a health care
				professional other than a physician, at least two medical experts on the expert
				panel shall be practicing physicians (allopathic or osteopathic) of the same or
				similar specialty as the health care professional who typically treats the
				condition, makes the diagnosis, or provides the type of treatment under review,
				and, if determined appropriate by the State agency, an additional medical
				expert shall be a practicing health care professional (other than such a
				physician) of such a same or similar specialty.
									(ii)Practicing
				definedIn this paragraph, the term practicing
				means, with respect to an individual who is a physician or other health care
				professional, that the individual provides health care services to individual
				patients on average at least 2 days a week.
								(E)Pediatric
				expertiseIn the case of dispute relating to a child, at least 1
				medical expert on the expert panel shall have expertise described in
				subparagraph (D)(i) in pediatrics.
							(3)DeterminationAfter
				a review under paragraph (1), an expert panel shall make a determination as to
				the liability of the parties involved and compensation.
						(4)AcceptanceIf
				the parties to a dispute before an expert panel under this subsection accept
				the determination of the expert panel concerning liability and compensation,
				such compensation shall be paid to the claimant and the claimant shall agree to
				forgo any further action against the health care providers involved.
						(5)Failure to
				acceptIf any party decides not to accept the expert panel’s
				determination, the matter shall be referred to an administrative health care
				tribunal created pursuant to this section.
						(e)Administrative
				health care tribunals
						(1)In
				generalUpon the failure of any party to accept the determination
				of an expert panel under subsection (d), the parties shall have the right to
				request a hearing concerning the liability or compensation involved by an
				administrative health care tribunal established by the State involved.
						(2)RequirementsIn
				establishing an administrative health care tribunal under this section, a State
				shall—
							(A)ensure that such
				tribunals are presided over by special judges with health care
				expertise;
							(B)provide authority
				to such judges to make binding rulings, rendered in written decisions, on
				standards of care, causation, compensation, and related issues with reliance on
				independent expert witnesses commissioned by the tribunal;
							(C)establish gross
				negligence as the legal standard for the tribunal;
							(D)allow the
				admission into evidence of the recommendation made by the expert panel under
				subsection (d); and
							(E)provide for an
				appeals process to allow for review of decisions by State courts.
							(f)Review by State
				court after exhaustion of administrative remedies
						(1)Right to
				fileIf any party to a dispute before a health care tribunal
				under subsection (e) is not satisfied with the determinations of the tribunal,
				the party shall have the right to file their claim in a State court of
				competent jurisdiction.
						(2)Forfeit of
				awardsAny party filing an action in a State court in accordance
				with paragraph (1) shall forfeit any compensation award made under subsection
				(e).
						(3)AdmissibilityThe
				determinations of the expert panel and the administrative health care tribunal
				pursuant to subsections (d) and (e) with respect to a State court proceeding
				under paragraph (1) shall be admissible into evidence in any such State court
				proceeding.
						(g)DefinitionIn this section, the term health care
				provider means any person or entity required by State or Federal laws or
				regulations to be licensed, registered, or certified to provide health care
				services, and being either so licensed, registered, or certified, or exempted
				from such requirement by other statute or regulation.
					(h)Authorization of
				appropriationsThere are authorized to be appropriated for any
				fiscal year such sums as may be necessary for purposes of making grants to
				States under this
				section.
					.
		4.DefinitionsIn this Act:
			(1)health care
			 lawsuitThe term
			 health care lawsuit means any health care liability claim
			 concerning the provision of health care goods or services brought in a Federal
			 court or in a State court or pursuant to an alternative dispute resolution
			 system, if such claim concerns items or services with respect to which payment
			 is made under title XVIII, title XIX, or title XXI of the Social Security Act
			 or for which the claimant receives a Federal tax benefit, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of claimants,
			 plaintiffs, defendants, or other parties, or the number of claims or causes of
			 action, in which the claimant alleges a health care liability claim. Such term
			 does not include a claim or action which is based on criminal liability; which
			 seeks civil fines or penalties paid to Federal government; or which is grounded
			 in antitrust.
			(2)noneconomic
			 damagesThe term
			 noneconomic damages means damages for losses for physical and
			 emotional pain, suffering, inconvenience, physical impairment, mental anguish,
			 disfigurement, loss of enjoyment of life, loss of society and companionship,
			 loss of consortium, hedonic damages, injury to reputation, and any other
			 nonpecuniary losses.
			(3)punitive
			 damagesThe term
			 punitive damages means damages awarded, for the purpose of
			 punishment or deterrence, and not solely for compensatory purposes, against a
			 health care provider. Punitive damages are neither economic nor noneconomic
			 damages.
			(4)medical
			 treatmentThe term
			 medical treatment means the provision of any goods or services
			 by a health care provider or by any individual working under the supervision of
			 a health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
			(5)health care
			 providerThe term
			 health care provider means any person or entity required by
			 State or Federal laws or regulations to be licensed, registered, or certified
			 to provide health care services, and being either so licensed, registered, or
			 certified, or exempted from such requirement by other statute or
			 regulation.
			(6)Federal tax
			 benefitA claimant shall be
			 treated as receiving a Federal tax benefit with respect to payment for items or
			 services if—
				(A)such payment is
			 compensation by insurance—
					(i)which constitutes
			 medical care, and
					(ii)with respect to
			 the payment of premiums for which the claimant, or the employer of the
			 claimant, was allowed an exclusion from gross income, a deduction, or a credit
			 for Federal income tax purposes,
					(B)a deduction was
			 allowed with respect to such payment for Federal income tax purposes, or
				(C)such payment was from an Archer MSA (as
			 defined in section 220(d) of the Internal Revenue Code of 1986), a health
			 savings account (as defined in section 223(d) of such Code), a flexible
			 spending arrangement (as defined in section 106(c)(2) of such Code), or a
			 health reimbursement arrangement which is treated as employer-provided coverage
			 under an accident or health plan for purposes of section 106 of such
			 Code.
				
